                 Case 2:19-cv-01233-JLR Document 2 Filed 08/07/19 Page 1 of 3




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8   JENSEN WONG, an individual,                      Civil Action No. 2:19-cv-1233

 9                  Plaintiff,                        DEFENDANT NAVIENT SOLUTIONS,
                                                      LLC’S CORPORATE DISCLOSURE
10          v.                                        STATEMENT

11   NAVIENT SOLUTIONS, LLC, a Foreign
     Limited Liability Company,
12
                    Defendant.
13

14          Pursuant to LCR 7.1, Defendant Navient Solutions, LLC (“NSL”) files its Corporate

15   Disclosure Statement as follows:

16          1.      NSL is a wholly owned subsidiary of Navient Corporation, a publicly traded

17   corporation.

18          2.      No publicly held company owns 10% or more of the stock of Navient

19   Corporation.

20          3.      NSL is organized under the laws of the state of Delaware with a principal place of

21   business in Reston, Virginia. Navient Corporation is also incorporated in and has a principal

22   place of business in the state of Delaware.

23   ///

24   ///

25   ///

26


      CORPORATE DISCLOSURE STATEMENT                                   JORDAN RAMIS PC
      Wong v. Navient Solutions, LLC                                 360 SW Bond St., Ste. 510
      No. 2:19-cv-1233 - 1                                              Bend, Oregon 97702
                                                                          (541) 550-7900
                                                                     53571-77830 4853-0178-2175.1
              Case 2:19-cv-01233-JLR Document 2 Filed 08/07/19 Page 2 of 3




 1   DATED this 7th day of August, 2019.

 2

 3
                                           /s/ Peter S. Hicks
 4                                         Peter S. Hicks, WSBA #23110
                                           JORDAN RAMIS PC
 5                                         360 SW Bond St., Ste. 510
                                           Bend, OR 97702
 6
                                           Phone: (541) 550-7900
 7                                         Fax: (503) 598-7373
                                           E-mail: peter.hicks@jordanramis.com
 8

 9
                                           /s/ Robyn L. Stein
10                                         Robyn L. Stein, WSBA #39708
11                                         JORDAN RAMIS PC
                                           Two Centerpointe Dr., 6th Floor
12                                         Lake Oswego, OR 97035
                                           Phone: (503) 598-7070
13                                         Fax: (503) 598-7373
                                           E-mail: robyn.stein@jordanramis.com
14

15                                         Attorneys for Defendant Navient Solutions, LLC

16

17

18

19
20

21

22

23

24

25

26


      CORPORATE DISCLOSURE STATEMENT                          JORDAN RAMIS PC
      Wong v. Navient Solutions, LLC                        360 SW Bond St., Ste. 510
      No. 2:19-cv-1233 - 2                                     Bend, Oregon 97702
                                                                 (541) 550-7900
                                                            53571-77830 4853-0178-2175.1
               Case 2:19-cv-01233-JLR Document 2 Filed 08/07/19 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on the date shown below, I electronically filed the foregoing

 3   CORPORATE DISCLOSURE STATEMENT with the Clerk of the Court using the CM/ECF

 4   system which will send notification of such filing to the following:

 5   None

 6          I also certify the document and a copy of the Notice of Electronic Filing was served via

 7   U.S. Mail and email on the following non-CM/ECF participants:

 8           Jensen Wong
             P.O. Box 88302
 9           Seattle, WA 98138
             Phone: (510) 759-9226
10           Email: jw6@humboldt.edu

11           Plaintiff Pro Se

12          DATED: August 7, 2019

13
                                                             /s/ Robyn L. Stein
14                                                           Robyn L. Stein, WSBA #39708
                                                             robyn.stein@jordanramis.com
15

16

17

18

19
20

21

22

23

24

25

26


      CORPORATE DISCLOSURE STATEMENT                                    JORDAN RAMIS PC
      Wong v. Navient Solutions, LLC                                  360 SW Bond St., Ste. 510
      No. 2:19-cv-1233 - 3                                               Bend, Oregon 97702
                                                                           (541) 550-7900
                                                                      53571-77830 4853-0178-2175.1
